Citation Nr: 1547221	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  10-13 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for peripheral neuropathy, and if so, whether service connection is warranted?

2.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for vasovagal syncope, and if so, whether service connection is warranted?

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.

This appeal to the Board of Veterans' Appeals (Board) is from July 2007, February 2008, and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2015, the Veteran and his wife had a personal hearing with the undersigned Veterans Law Judge (VLJ).

The Board notes that the Veteran, his wife, and his daughter appeared before a different VLJ in September 2010 regarding his daughter's claim for benefits pursuant to 38 U.S.C.A. Chapter 18.  That VLJ remanded the claim for additional development in March 2011, which appears to have been conducted.  It is not clear whether it has been completed, and it does not appear to have been readjudicated or recertified to the Board.  See 38 C.F.R. §§ 19.31(c), 19.38.  This matter is referred to the AOJ for proper action. 


FINDINGS OF FACT

1.  The Veteran's initial claim to service connect numbness and blackouts was denied in an October 2001 rating decision.  He appealed that decision, and a Statement of the Case (SOC) was issued in November 2002.  He did not formally appeal those issues to the Board, and the October 2001 rating decision became final.  Since then, he has submitted new and material evidence that relates to an unestablished fact necessary to substantiate the claim.    

2.  In resolving all doubt in his favor, his peripheral neuropathy and vasovagal syncope are related to service.  

3.  His service-connected disabilities render him unemployable.  


CONCLUSIONS OF LAW

1.  The October 2001 rating decision is final.  New and material evidence has since been received, and the claims for service connection are reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1103 (2015).

2.  The criteria are met for service connection for peripheral neuropathy and vasovagal syncope.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria are met for a TDIU. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2015). A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2015).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Veteran's claim for service connection claims for peripheral neuropathy and vasovagal syncope, initially claimed as numbness and blackouts, was denied in an October 2001 rating decision.  He appealed that decision, which was upheld in a November 2002 SOC.  The claims were denied because the evidence did not show any diagnoses of chronic conditions manifesting as numbness or blackouts.  Since then, he has been diagnosed with peripheral neuropathy and vasovagal syncope.   This is new and material evidence, and raises the possibility of substantiating the claims.  The claims are therefore reopened.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2015).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran asserts that his peripheral neuropathy is related to herbicide exposure in service, and that he had symptoms while still in service.  He said that he did not complain about the symptoms in service, he just accepted his situation.  His wife said that she was aware of his problems with numbness as far back as 1977, when they married.  She also said that when their children were babies, he would not hold them because he was worried that the numbness would cause him to drop them.  

Early onset peripheral neuropathy is a condition associated with herbicide exposure.   38 C.F.R. § 3.309(e).  The record confirms the Veteran served in Vietnam during the Vietnam Era, and he is therefore presumed to have been exposed to herbicidal agents.

His medical records note a reported history of years long numbness in the hands and feet.  He was not formally diagnosed until in or around 2007.  The February 2009 VA examiner appears to have found a relationship between peripheral neuropathy and herbicide exposure, but it is not clearly stated.  During his September 2015 hearing, he explained that the symptoms he felt during service and the since the 1970's were intermittent rather than constant.  He indicated that the symptoms got worse over time.  He also explained that he and his wife had two severely disabled children, which took focus away from his health problems.  The Board finds the Veteran's statements credible, and sufficient to establish service connection.  

In regards to his vasovagal syncope, he has asserted that it is caused by his PTSD.  Service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2015).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

His VA treatment providers have attributed his syncope to anxiety, which is a symptom of his PTSD.  Accordingly, service connection for vasovagal syncope is granted.

Entitlement to TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more, then at least one must be rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  The Veteran is service connected for PTSD, which is 70 percent disabling.  As of this decision, he is also service connected for peripheral neuropathy and vasovagal syncope, but the ratings will be assigned by the AOJ.  Even without consideration of those additional ratings, he meets the schedular requirements for the assignment of a TDIU.  

The question that remains, then, is whether the Veteran's disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

After review of the evidence, the Board finds that a TDIU is warranted.  The record demonstrates that he has a college degree, obtained before he served in Vietnam.  His primary employment, however, was as an ironworker.  He has asserted that this type of employment requires a steady foot, as he would have to do work on girders and during building construction.  As his neuropathy increased in severity, he became unable to do this job.  His syncope further prevents this type of employment.  His PTSD prevents him from getting along with people, and he has also been shown to have episodes of anger that have led to violence.  Accordingly, he is unable to obtain or maintain substantial gainful employment.







ORDER

The claims of entitlement to service connection for peripheral neuropathy and vasovagal syncope are reopened.

Service connection is granted for peripheral neuropathy and vasovagal syncope.

A TDIU is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


